Case 6:20-cr-00147-PGB-LRH Document1 Filed 10/20/20 Page 1 of 10 PagelD 6

AQYI (Rev. ILI Craminal Complaim
= LL

UNITED STATES DISTRICT COURT
for the
ov ns EALED

Middle District of Florida

 

Linited States of America )
Vv. )
Jonathan Francis BOUDREAU } Case tie.
) g:20-mj- 1752
)
)
eee ee }
f ay Fecroedeare) f 3)
CRIMINAL COMPLAINT
1. the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of August 13, 2020 in the county of Orange in the
Middle District of Florida , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 22524(a)(5)(8) Possession of child pornography

This criminal complaint is based on these facts:

Sae attached affidavit

@ Continued on the attached sheet.

      

A—-—_—_

.

Canplavighr $4 (gnome

Kevin Kaufman, Special Agent, FBI
Printed name ane tile

a sas SUES OS
Sworn to before me over the telephone and signed by me pursuant to Fed.R-Crim. P. 4.1 and did} eer

   

at * re VA >

10/20/2020 Lo” fk
Date: _ ; \ er Saisie
~~ - latent aga

liv and stuie: Orlando, Florida __ DANIEL C. IRICK, U.S. Magistrate Judge

Printed mame and utle

 
Case 6:20-cr-00147-PGB-LRH Document1 Filed 10/20/20 Page 2 of 10 PagelD 7

SEALED

STATE OF FLORIDA CASE NO. 6:20-myj- 1752
COUNTY OF ORANGE
AFFIDAVIT

I, Kevin Kaufman, being duly sworn, do hereby depose and state as
follows:

1. This affidavit is submitted in support of a criminal complaint
against JONATHAN FRANCIS BOUDREAU, for violations of 18 U.S.C. §
2252A(a)(5)(B). As set forth in more detail below, I believe there is probable
cause that on or about August 13, 2020, in Orange County, Florida,

BOUDREAU knowingly possessed materials that contained images of child
pornography that had been shipped or transported using any means and facility of
interstate or foreign commerce, or that had been shipped or transported in and
affecting interstate and foreign commerce, in violation of 18 U.S.C.

§ 2252A(a)(5\(B).

2. I have been a Special Agent (SA) with the Federal Bureau of
Investigation (FBI) for the past 16 years. I am currently assigned to the FBI
Violent Crimes Against Children Task Force.

3. I have received specialized training concerning investigations of sex
crimes, child exploitation, child pornography, and computer crimes. I have also
investigated and assisted in the investigation of matters involving the possession,

receipt, distribution, and production of child pornography. During the course of
Case 6:20-cr-00147-PGB-LRH Document1 Filed 10/20/20 Page 3 of 10 PagelD 8

my training and investigations, I have had the opportunity to observe and review
numerous examples of child pornography (as defined in 18 U.S.C. § 2256) in all
forms of media, including computer media. Moreover, I am a SA who is
engaged in enforcing the criminal laws, including 18 U.S.C. § 2252A.

4. I have participated in various training courses concerning the
investigation and enforcement of federal child pornography laws in which
computers are used as the means for receiving, transmitting, and storing child
pornography. Additionally, I have participated in the execution of search
warrants involving searches and seizures of computers, computer equipment,
software, and electronically stored information.

5. I make this affidavit based on my experience and background as a
law enforcement officer, including my experience with the FBI; my personal
participation in the investigation; information provided by other FBI Special
Agents who participated in this investigation with me, and other law enforcement
officers and agency personnel. Because this affidavit is being submitted for the
limited purpose of establishing probable cause for the issuance of a criminal
complaint, I have not set forth each and every fact learned during the course of
this investigation.

PROBABLE CAUSE STATEMENT

 

6. An FBI Online Covert Employee (OCE), operating under the

umbrella of Operation Midnight Rider, was engaged in targeting KIK
Case 6:20-cr-00147-PGB-LRH Document 1 Filed 10/20/20 Page 4 of 10 PagelD 9

application groups designed to openly trade Child Sexual Abuse Materials
(CSAM). During the course of this investigation, the OCE had frequent
conversations with an identified registered sex offender (Subject). Subject was
operating KIK groups and continuing to distribute CSAM while he was
awaiting trial in New York for CSAM distribution. In April of 2020, Subject
added the OCE to a specific KIK Group (the Group).

7. The OCE discovered that the Group was very active and that its
purpose was for administrators and members to openly trade CSAM,; primarily
depicting male children under the age of 12, engaged in sexual activity with adult
men. The OCE found the majority of the administrators and actively-posting
members were operating in coordination to maintain a platform to be able to
distribute and possess CSAM and that the non-posting members were acting in
conjunction with the distributors to supply sexually oriented narratives to the
CSAM that was being posted. On June 9th, 2020, Subject de-activated the
Group.

8. Through the course of the investigation, it was determined that
Subject, along with numerous group administrators, were found to be
maintaining a platform to trade CSAM and acting in adherence to a set of
agreements that they created (i.e. all members were required to post CSAM
and/or engage in sexually explicit chat frequently or these members would be

removed from the group). Additionally, the private group had a strict entry
Case 6:20-cr-00147-PGB-LRH Documenti1 Filed 10/20/20 Page 5 of 10 PagelD 10

requirement in which all new members were required to post CSAM to the
Group in order to become a trusted member. As a result of the OCE’s networking
in similar groups, the OCE was able to get around this requirement and
eventually gained administrator status in the Group.

9. Due to the design of the Group, the quantity of CSAM being
posted, and evidence of an apparent stated set of agreements found within, a
spin-off of Operation Midnight Rider was created solely to target the Group,
entitled Operation The Upside Down.

10. Fromon or about April 2020 to June 9, 2020, a total of 37
members were found to be most active and consistent within the Group, thus
becoming the main subjects of Operation The Upside Down. Currently, 18
active members (including four registered sex offenders) of the Group have
been identified by the OCE and leads were sent to the respective Divisions for
action.

11. On August 28, 2020, a lead was sent to the Tampa Division,
Orlando Resident Agency in reference to a male identified as JONATHAN
FRANCIS BOUDREAU. The lead stated that KIK Display Name Jay B, User
Name hellothere200557, transported the following CSAM into the Group on or

about the following dates:
Case 6:20-cr-00147-PGB-LRH Document1 Filed 10/20/20 Page 6 of 10 PagelD 11

Between April 16 to June 9, 2020:

e 2 Mega Links- One of which included a file entitled BV, which was
898.56 mb with 117 CSAM files and the other entitled b, which was
61.65 mb in size and included 26 CSAM files

Between May 11 to May 12, 2020:

e 1 Video of a male under 12 nude and masturbating

Between May 27 to May 29, 2020:

e 1 Video of two males under 12 engaged in oral sex
Between May 29 to May 31, 2020:

e 1 Video of a male under 10 masturbating

Between June 2 to June 3, 2020:

e 1 Video of 3 males under 12 nude and masturbating one another
e 1 Video of a male under 15 masturbating

Between June 3 to June 4, 2020:

e 1 Spycam video of an adult male engaged in anal sex with a male
under 14

12. Between on or about April 2020 and June 9, 2020, the user,
believed to be BOUDREAU, was found to frequently comment in a positive
manner on CSAM that was shared by other members. Specifically, in response
to CSAM images and videos this user stated, “Nice breakfast videos,” “little
fag slut boy,” “little hands are good for that,” and “wow.” Further, in
response to a video of two young males engaged in anal sex he stated, "yeah

they are both hitting puberty hard...little fluffs is pubes.”
Case 6:20-cr-00147-PGB-LRH Document1 Filed 10/20/20 Page 7 of 10 PagelD 12

13. A KIK Subpoena return disclosed that this user registered for this
username on January 30, 2020 utilizing an I-Phone and email address
charloeboudreau4625@gmail.com, and primarily utilized Century Link
(Leesburg, Florida) to access KIK. A subpoena return from Century Link
revealed the following subscriber to the two primary residential IP's discovered on
the KIK return:

F.H.J BOUDREAU

XXXX Chandler Road Apopka, Florida 32712
Telephone Number: xxx-xxx-5086

DOB XX/XX/1959

14. Open source inquiries into that address identified JONATHAN
BOUDREAU as residing at the residence with his parents. BOUDREAU isa
registered sex offender who was convicted of possession of material depicting
sexual performance by a child in violation of Florida Statute 825.071(5) in
Orange County, Florida, in 2010. On August 11, 2020, the FBI conducted a
drive-by of the residence and observed BOUDREAU'S Florida-registered vehicle
parked in front of the residence.

SEARCH WARRANT AND INTERVIEW

15. Based on this information, on August 12, 2020, I obtained a federal

search warrant to search the residence located at XXXX Chandler Road,

Apopka, Florida 32712. On August 13, 2020, the FBI executed the search

warrant. Orange County Sheriff's Deputies, SA Hyre, and I contacted
Case 6:20-cr-00147-PGB-LRH Document1 Filed 10/20/20 Page 8 of 10 PagelD 13

BOUDREAU as he answered the door to the residence. I asked BOUDREAU to
step out of his residence so we could speak with him.

16. BOUDREAU exited his residence and an interview occurred. Prior
to the interview, BOUDREAU was advised he was not under arrest and that he
did not have to answer any of my questions. BOUDREAU was asked what
devices he possessed that connected to the internet. BOUDREAU responded
that he had a desktop computer and iPhone 11 in his bedroom. I asked
BOUDREAU for the password to his cellular telephone and BOUDREAU
requested a lawyer. At that point the interview was terminated.

17. Approximately 15 minutes later, BOUDREAU requested to speak
with SA Hyre and myself. BOUDREAU was again advised he was not under
arrest and was asked if he was reengaging with us in order to be interviewed.
BOUDREAU responded “yes” and asked if the investigators had to take all the
electronic devices inside the residence to include BOUDREAU’s parents’ desktop
computer. I asked BOUDREAU what his telephone number was, and
BOUDREAU responded XXX-XXX-6227. I again asked BOUDREAU for the
password to his cellular telephone and BOUDREAU requested a lawyer.

18. I went back into the residence and called the telephone number
BOUDREAU provided me. I located the iPhone 11 in BOUDREAU’S mother’s
bedroom inside the residence. I spoke to BOUDREAU’S mother and asked if the

iPhone 11 belonged to her. BOUDREAU’s mother stated that it belonged to
Case 6:20-cr-00147-PGB-LRH Document1 Filed 10/20/20 Page 9 of 10 PagelD 14

BOUDREAU and that BOUDREAU had brought the iPhone to her that
morning, as law enforcement knocked on the door.
FORENSIC REVIEW

19. The evidence seized, including the iPhone 11 and an older cellular
telephone belonging to BOUDREAU, was taken to the FBI and the Seminole
County Sheriff's Office (SCSO) for forensic review. Based on BOUDREAU’
lack of cooperation in providing the passcode to his devices, the devices had to be
unlocked. On September 22, 2020, I received a call from the SCSO notifying me
that two of BOUDREAU’S cellular telephones were successfully unlocked and
contained CSAM.

20. On October 1, 2020, I obtained the forensic reports on the two

cellular telephones that SCSO conducted forensics on. Below are two videos of
CSAM that I located on BOUDREAU’s iPhone 11:

o Video 1:

® Title: IMG_0476.mp4

= Description: The video is approximately 32 seconds
in length. The video features a naked adult male and
a naked male child approximately 6 years old in a
bathroom. The adult male performs oral sex on the
child and then directs the child to perform oral sex on
him.

o Video 2:
s Title: IMG_0502.mp4
" Description: The video is approximately 32 seconds
in length. The video features an adult male and a
male child approximately 5-6 years old. The adult
male forces the child to perform oral sex on him until
the adult male ejaculates in the child’s mouth.
Case 6:20-cr-00147-PGB-LRH Document1 Filed 10/20/20 Page 10 of tu PagéIDi15~ ~~

CONCLUSION

21. Based on the above, there is probable cause that on or about August

13, 2020, in Orange County, in the Middle District of Mlorida, BOUDREAU

knowingly possessed materials containing child pomography, in violation of 18

Ken bof

Kevin Kaufman {/
Special Agent
Federal Bureau of Investigation

U.S.C. § 2252A(a)(5)(B).

Affidavit submitted by email and amested to me
as true and accurate by telephone consistent with
Fed. R. Crim. P. 4.1 and 4(d) before me

this 20 day of October 2020.

 

“DANIEL C. IRICK
UNITED STATES MAGISTRATE JUDGE
